internal_revenue_service department of the treasury index number number release date washington dc person to contact telephone number refer reply to cc dom corp 2-plr -- date date legend purchaser seller target company official tax professionals outside attorney date a cc dom corp 2-plr-109174-99 date b date c date d state w state x business y business z dear this responds to your authorized representative’s letter dated date requesting an extension of time under sec_301_9100-1 through of the procedure and administration regulations to file an election purchaser and seller are requesting an extension to file a sec_338 election under sec_338 and sec_338 of the internal_revenue_code and sec_1_338_h_10_-1 of the income_tax regulations the election with respect to purchaser’s acquisition of target on date a the material information submitted for consideration is summarized below purchaser is a state w corporation engaged in business y purchaser has a taxable_year ending on date b and uses the accrual_method of accounting target was a state x subchapter_s_corporation within the meaning of sec_1361 that was engaged in business z target used the accrual_method of accounting and had a calender year end target was wholly owned by seller an individual residing in state x it is represented that purchaser was not related to seller within the meaning of sec_338 on date a purchaser and seller entered into a stock purchase agreement for purchaser to acquire all of seller’s target stock also on date a pursuant to the stock purchase agreement purchaser acquired all of target’s outstanding_stock from seller for cash a note and the assumption of target debt in a fully taxable transaction it is represented that purchaser’s acquisition of target stock qualified as a qualified_stock_purchase as defined in sec_338 purchaser and seller intended to file the election the election was due on date c but for various reasons it was not filed on date d which is after the due_date for the election purchaser target seller company official and tax professionals discovered the election was not filed the period of limitations on assessment under cc dom corp 2-plr-109174-99 sec_6501 has not expired for purchaser’s target’s or seller’s taxable_year in which the transaction occurred or for any taxable_year s that would have been affected by the election had it been timely filed sec_338 permits certain stock purchases to be treated as asset acquisitions if the purchasing_corporation makes a sec_338 election under sec_338 and the acquisition is a qualified_stock_purchase sec_338 defines a qualified_stock_purchase as a purchase by a corporation during the month acquisition period of another corporation’s stock which represents at least percent of the total combined voting power of all classes of stock entitled to vote and which has a value equal to at least percent of the total value of all of the stock of such corporation sec_338 provides that the term purchase means any acquisition of stock but only if i the basis of the stock in the hands of the purchasing_corporation is not determined i in whole or in part by reference to the adjusted_basis of such stock in the hands of the person from whom acquired or ii under sec_1014 relating to property_acquired_from_a_decedent ii the stock is not acquired in an exchange to which sec_351 sec_354 sec_355 or sec_356 applies and is not acquired in any other transaction described in regulations in which the transferor does not recognize the entire amount of the gain_or_loss realized on the transaction and iii the stock is not acquired from a person the ownership of whose stock would under sec_318 be attributed to the person acquiring such stock sec_338 permits the purchasing and selling corporations to elect jointly to treat the target_corporation as deemed to sell all of its assets and distribute the proceeds in complete_liquidation sec_1_338_h_10_-1 permits an election to be made for an s_corporation by its shareholders gain_or_loss on the deemed sale is included in the returns of the selling s_corporation shareholders and gain_or_loss on the actual sale of the target_corporation stock is ignored sec_1_338_h_10_-1 and e further sec_1_338_h_10_-1 provides that a sec_338 election may be made for the target_corporation if the purchasing_corporation makes a qualified_stock_purchase of the target_corporation stock sec_1_338_h_10_-1 provides that if a sec_338 election is made for the target_corporation it is irrevocable and a sec_338 election is deemed made for the target_corporation under sec_1_338_h_10_-1 a sec_338 election is jointly made by purchaser and the s_corporation shareholders on form 8023-a in accordance with the instructions to the form the election must be made not later than the 15th day of the 9th month beginning after the month in which the acquisition_date occurs under sec_301_9100-1 and sec_301 -3 the commissioner has discretion to grant a reasonable extension of time to make a regulatory election under all subtitles of the internal_revenue_code except subtitles e g h and i provided the taxpayer cc dom corp 2-plr-109174-99 demonstrates to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government sec_301_9100-1 defines the term regulatory election as including an election whose due_date is prescribed by a regulation revenue_ruling revenue_procedure notice or announcement sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make a regulatory election sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making regulatory elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 in this case the time for filing the election is fixed by the regulations ie sec_1_338_h_10_-1 therefore the commissioner has discretionary authority under sec_301_9100-1 to grant an extension of time for purchaser and seller to file the election provided that purchaser and seller show they acted reasonably and in good_faith the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government information affidavits and representations submitted by purchaser seller target company official tax professionals and outside attorney explain the circumstances that resulted in the failure_to_file the election the information also establishes that tax professionals were responsible for the election that purchaser and seller relied on them to timely make the election and that the government will not be prejudiced if relief is granted see sec_301_9100-3 based on the facts and information submitted including the representations made we conclude that the taxpayers have shown that they acted reasonably and in good_faith in failing to timely file the election the requirements of sec_301_9100-1 and sec_301_9100-3 have been satisfied and granting relief will not prejudice the interests of the government accordingly an extension of time is granted under sec_301_9100-1 until days from the date_of_issuance of this letter for purchaser and seller to file the election with respect to the acquisition of target as described above the above extension of time is conditioned on the taxpayers’ purchaser’s seller’s and target’s tax_liability being not lower in the aggregate for all years to which the election applies than it would have been if the election had been timely made taking into account the time_value_of_money no opinion is expressed as to the cc dom corp 2-plr-109174-99 taxpayers’ tax_liability for the years involved a determination thereof will be made by the district directors’ offices upon audit of the federal_income_tax returns involved further no opinion is expressed as to the federal_income_tax effect if any if it is determined that the taxpayers’ tax_liability is lower sec_301_9100-3 the above extension is also conditioned on purchaser and seller signing the election purchaser and seller treating the acquisition sale of target stock as a sec_338 transaction seller taking into account his applicable_portion of gain_or_loss on target’s deemed asset sale pursuant to sec_1366 sec_1367 and sec_331 and paying all taxes interest and penalties as applicable thereon and seller not using the installment_method to report the transactions purchaser and seller should make and file the election in accordance with sec_338 -1 d that is a new election on form 8023-a or form must be executed on or after the date of this letter which grants an extension and filed in accordance with the instructions on the form see announcement 1998_2_irb_38 a copy of this letter should be attached to the election form purchaser must amend its return for its first tax_year following the acquisition_date to attach a copy of the election and a copy of this letter and to report the transaction as a deemed asset acquisition under sec_338 if it has not been so reported seller must amend his return for the period that included the acquisition_date to attach thereto a copy of the election and a copy of this letter and to report the transaction as a deemed asset sale under sec_338 ie to include his applicable_portion of gain_or_loss from target’s deemed asset sale pursuant to sec_1366 sec_1367 and sec_331 seller’s amended_return would also include his retraction of his form_6252 if any and not reporting this transaction on the installment_method we express no opinion regarding whether the acquisition sale of target stock qualifies as a qualified_stock_purchase under sec_338 whether the acquisition sale of target stock qualifies for sec_338 treatment or if sec_338 is applicable as to the amount and character of gain_or_loss if any recognized by target and thus by seller on target’s deemed asset sale in addition we express no opinion as to the tax effects or consequences of filing the election late under the provisions of any other section of the code and regulations or as to the tax treatment of any conditions existing at the time of or effects resulting from filing the election late that are not specifically set forth in the above ruling for purposes of granting relief under sec_301_9100-1 we have relied on certain statements and representations made by purchaser and seller and their officials and representatives however the district_director should verify all essential facts including the retraction of seller’s form_6252 if any in addition notwithstanding that an extension is granted under sec_301_9100-1 to file the election penalties and interest that would otherwise be applicable if any continue to apply this letter is directed only to the taxpayer s who requested it sec_6110 provides that it may not be used or cited as precedent cc dom corp 2-plr-109174-99 pursuant to a power_of_attorney on file in this office a copy of this letter is being sent to your authorized representative sincerely yours assistant chief_counsel corporate by charles m levy counsel to the assistant chief_counsel corporate
